Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment

1.	The reply filed on November 08, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):

2.	Newly submitted amended claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1-2,4-8, 10-12, 18, 20 are direct to transmit one or more components through a user interface associated with a user; receive one or more individual selections of the one or more components from the one or more components by the user to include in a coverage plan associated with said user, the one or more components associated with attributes of one or more entities; calculate a value of the coverage plan of the one or more entities from one or more values associated with the one or more components selected by the user; calculate a price of the one or more entities with the coverage plan from the one or more values; associate the one or more components with one or more monitoring agent computing systems associated with one or more monitoring agents, the one or more monitoring agents assigned to monitor the one or more entities and generate a rating system based on the coverage plan selected by the user; and present a coverage policy to the user based on the one or more entities and the coverage plan and one or more components comprising: service provider services. Verify the monitor agents based on location and identification codes. In addition, the system associated the service provider system with one or more monitoring agent and guarantees with the coverage plan and generate a backing and hierarchical payment system. Then establish and transmit the referral commission to the appropriate user. The processors generate a private marketplace with a first and second channel that include an association with users who do not have a coverage plan. present a user interface to a first user on the user computing system, wherein the user interface comprises at least one list of available monitoring agents, for the one or more areas; receive a request from the first user to accept a monitoring agent and receive a request from the first user to accept a monitoring agent; in response to request from the first user; calculate an acceptable price values for characteristics of user based on data for existing customers in similar users, and set a fixed price and predetermined coverages and coverage limits for the monitoring agents based on said data. Claim 3 is directed to automatically populating and authorizing a contract. Claim 9 is direct to detect pest utilizing house sensors based on temperature, media, and location data to notify service provider displayed on a virtual map. Claims 13 and 14 are directed towards a system that involves collecting and analyzing location data to determine a delivery and ship system for packages including the price and display the results utilizing cluster properties over a geographic area and filter results based on properties location and user availability based on user profile and transmit packages based on commands to one or more connected marketplace system. Claims 15-17 are directed to analyze coverage plans based on cluster analysis and generating a score in response to receiving the attributes data in a specific geographic area. Claim 19 is directed to generate an alert in response of receiving vehicle sensor data within predetermine distance and transmit a notification in response of receiving location of the second user that matched routes to assist the first user. This is separate and distinct from the previous version of claims 1-20 which were directed towards a system to communicate information comprises of multiple databases, processors which are coupled via a network. Multiple processors are provided to store multiple selectable components associated with multiple users displayed to a user through a user interface. Multiple individual selections of the potentially selectable components are received from the first set by the user to include in a coverage plan which associated with user.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693